In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-301V
                                                             Filed: October 18, 2017
                                                                 UNPUBLISHED

                                                                         
    COREY L. CROCKETT,                                                   
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On March 3, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that his October 21, 2017 influenza (“flu”) vaccination caused
him to suffer left shoulder injuries.. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.
       On October 16, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates that



                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        [m]edical personnel at the Division of Injury Compensation Programs,
       Department of Health and Human Services (“DICP”) have reviewed the
       petition and medical records filed in the case. DICP has concluded that
       petitioner’s alleged injury is consistent with a shoulder injury related to
       vaccine administration (“SIRVA”), caused in fact by the receipt of his
       October 21, 2015 flu vaccine, and that compensation should be awarded
       in this case.
Id. Respondent further agrees that
        DICP did not identify any other causes for petitioner’s SIRVA, and based
       on the medical records outlined above, petitioner met the statutory
       requirements by suffering the residual effects of his condition for more
       than six months after the administration of the vaccine. 42 U.S.C. §
       300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(i). Therefore, based on
       the record as it now stands, petitioner has satisfied all legal prerequisites
       for compensation under the Act.
Id. at 4.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master